The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
This Office Action follows a response filed on July 13, 2022. Claim 1 has been amended; claims 15-20 have been cancelled; claims 21-29 have been added.   
In view of amendments, remarks and approved Terminal Disclaimer, objection of claims 1 and 15 and the specification, and ODP rejection of claims 1-20 have been withdrawn.
Claims 1-14 and 21-29 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on July 13, 2022 are being considered by the examiner.
        
Allowable Subject Matter
Claims 1-14 and 21-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The present claims 1-14 and 21-29 are allowable over the closest references: Li et al.  (U.S. Patent 9,447,301), Li’746 et al.  (U.S. Patent 9,150,746), Allemand’478 et al. (U.S. Patent Application Publication 2013/0001478 A1), Pellerite et al.
(WO 2013/095971 A 1 or U.S. Patent 9,603,242), Allemand’770 et al. (U.S. Patent
Application Publication 2011 /0088770 A1), Lowenthal et al. (U.S. Patent Application
Publication 2014/0054515 A1), Yang et al. (U.S. Patent Application Publication
2015/0144380 A1), and Virkar et al. (U.S. Patent Application Publication 2014/0238833 A1). 
Li‘301 discloses a metal nanowire ink comprising aqueous solvent, from about 0.001 wt % to about 4 wt % metal nanowires, from about 0.05 wt % to about 5 wt % solid hydrophilic polymer binder soluble in the solvent, and from about 0.00025 to about 0.5 wt % soluble metal ions, wherein the hydrophilic polymer binder comprises a polymeric polyol, wherein the hydrophilic polymer binder comprises a polysaccharide (claims 1-3).
Li‘746 discloses a metal nanowire ink comprising aqueous solvent, from about 0.001 wt % to about 4 wt % metal nanowires, from about 0.05 wt % to about 5 wt % solid hydrophilic polymer binder soluble in the solvent, and from about 0.0001 to about 0.5 wt % metal ions provided to the ink as a dissolved fusing solution, having from about 5 wt % to about 60 wt % ethanol in the aqueous solvent, wherein the hydrophilic polymer binder comprises a polymeric polyol (claims 1-2).
Allemand'478 discloses a conductive film comprising: a silver nanostructure
network layer that includes a plurality of silver nanostructures and a viscosity modifier;
and no more than 2000 ppm of silver complex ions in total in the silver nanostructure
network layer, wherein the conductive film comprises no more than 400 ppm silver
complex ions and no more than 370 ppm chloride ions in the silver nanostructure
network layer, and further comprises an overcoat overlying the metal nanostructure
network layer (claims 10-20).
Pellerite discloses a transparent electrical conductor (1 O; 20), comprising a
transparent substrate (14; 201); a composite layer (18; 28) comprising an electrically
conductive layer (12) disposed on at least a portion of a major surface of the
transparent substrate (14; 201) and comprising a plurality of interconnecting metallic nanowires, and a polymeric overcoat layer (16) disposed on at least a portion of the
electrically conductive layer (12); wherein a pattern in the composite layer includes an x-axis and a y-axis of an x-y plane of the composite layer and a z-axis into the x-y plane
of the composite layer, and the pattern defines a plurality of electrically conductive
regions (24, 24') in the x-y plane of the composite layer (18; 28), wherein the electrically
conductive regions (24, 24') are separated from each other by electrically insulative
traces (21), each of which defines a valley into the z-axis of the x-y plane of the
composite layer (18; 28), the valley having a maximum depth (27) in a range from 50
nanometers to 100 nanometers relative to the x-y plane of the composite layer (18; 28),
wherein the valley has a cross-sectional width (M1) in a range from 10 micrometers to
1000 micrometers, and wherein the valley further comprises a plurality of crevices (22)
having a depth (23) in a range from 50 nanometers to 100 nanometers further into the
z-axis of the x-y plane of the composite layer (18; 28). Methods for paten wise
irradiating transparent electrodes (1 0; 20) to generate electrically insulating traces (21)
are also described (abstract).
Allemand'770 discloses a transparent conductor including a conductive layer
coated on a substrate is described. More specifically, the conductive layer comprises a
network of nanowires that may be embedded in a matrix. The conductive layer is
optically clear, patternable and is suitable as a transparent electrode in visual display
devices such as touch screens, liquid crystal displays, plasma display panels and the like (abstract).

    PNG
    media_image1.png
    880
    1373
    media_image1.png
    Greyscale

Lowenthal discloses a composition for a substantially transparent conductor, the
composition comprising: a plurality of metallic nanowires, substantially all of the metallic
nanowires at least partially coated with a first polymer comprising polyvinyl pyrrolidone
having a first molecular weight less than about 50,000; a first solvent comprising at least
one solvent selected from the group consisting of: cyclohexanol, 2-methyl-2-propanol,
2,3-butanediol, 1-methylcyclohexanol, 1-ethynyl-1-cyclohexanol, 3,3,4-trimethyl-2-
pentanol, benzene 1-chloro-4-(trifluoromethyl)-, 1,4-butanediol, triethanolamine, and
mixtures thereof; and a second polymer, copolymer or polymeric precursor mixed with
the first solvent, the second polymer, copolymer or polymeric precursor having a second
molecular weight greater than about 500,000 and comprising at least one polymer,
copolymer or polymeric precursor selected from the group consisting of: polyvinyl pyrrolidone, poly-2-vinylpyridine, poly-4-vinylpyridine, polyvinylimidazole, poly-4-
vinylphenol, polyvinyl acetate, and mixtures thereof (claim 1).
Yang discloses that polymer binders, e.g., crosslinked polymer binders, have
been found to be an effective film component in creating high quality transparent
electrically conductive coatings or films comprising metal nanostructured networks. The
metal nanowire films can be effectively patterned and the patterning can be performed
with a high degree of optical similarity between the distinct patterned regions. Metal
nanostructured networks are formed through the fusing of the metal nanowires to form
conductive networks. Methods for patterning include, for example, using crosslinking
radiation to pattern crosslinking of the polymer binder. The application of a fusing
solution to the patterned film can result in low resistance areas and electrically resistive
areas. After fusing the network can provide desirable low sheet resistances while
maintaining good optical transparency and low haze. A polymer overcoat can further
stabilize conductive films and provide desirable optical effects. The patterned films can
be useful in devices, such as touch sensors (abstract).
Virkar discloses a fused metal nanostructured network comprising fused metal
nanowire segments forming an electrically conductive network substantially free of
halides, wherein the fused metal nanowire segments comprises a first metallic
composition, which are fused with a second metallic composition that is either the same
or distinct from the first metallic composition to form the fused metal nanostructured
network, wherein the metal nanowire segments comprise silver, copper, gold, indium,
tin, iron, titanium, platinum, palladium, nickel, cobalt, or an alloy combination thereof (claims 45-46).


However, the above-mentioned references of Li’301, Li’746   Allemand’478 et al., Pellerite et al., Allemand'770 et al., Lowenthal et al., Yang et al., and Virkar et al.do not disclose or fairly suggest the claimed method for forming a conductive film, the method comprising:
depositing a fusing metal nanow1re ink onto a substrate surface, wherein the metal nanowire ink comprises from about 0.001 wt.% to about 4 wt.% metal nanowires, from about 0.05 wt.% to about 5 wt.% hydrophilic polymer binder, and from about 0.00025 wt.% to about 0.5 wt.% metal ions; 
drying the metal nanowire ink to form fused metal nanowires in the form of a fused metal nanostructured network, which is transparent; and 
applying a polymer overcoat on the fused metal nanostructured network to form the conductive film having a sheet resistance no more than about 250 ohms/sq., as per newly amended claim 1.
As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Li’301, Li’746   Allemand’478 et al., Pellerite et al., Allemand'770 et al., Lowenthal et al., Yang et al., and Virkar to render the present invention anticipated or obvious to one of ordinary skill in the art.
In the light of the above discussion, it is evident as to why the present claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764